DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent applicant filed on February 18, 2022.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 14, 18, 19 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,932,545 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,932,545 B2 and the instant patent application BOTH set forth: “A strap system for a golf bag, the strap system comprising: a strap connector a body portion; a first strap arm portion extending diagonally relative to the body portion, the first strap arm portion comprising a first longitudinal end portion and a second longitudinal end portion opposite the first longitudinal end portion; a second strap arm portion extending diagonally relative to the body portion, the second strap arm portion comprising a third longitudinal end portion and a fourth longitudinal end portion opposite the third longitudinal end portion, the first strap arm portion and the second strap arm portion together defining an X-shaped configuration; a plurality of slots comprising a first slot in the first longitudinal end portion, a second slot in the second longitudinal end portion, a third slot in the third longitudinal end portion, and a fourth slot in the fourth longitudinal end portion; and a plurality of ports comprising a first port extending orthogonally into the first slot, a second port extending orthogonally into the second slot, a third port extending orthogonally into the third slot, and a fourth port extending orthogonally into the fourth slot; and a plurality of self-adjusting strap fitments comprising a first self-adjusting strap fitment received in the first slot and pivotally coupled to the first port, a second self-adjusting strap fitment received in the second slot and pivotally coupled to the second port, a third self-adjusting strap fitment received in the third slot and pivotally coupled to the third port, a fourth self-adjusting strap fitment received in the fourth slot and pivotally coupled to the fourth port, wherein each of the plurality of self-adjusting strap fitments independently self-pivots relative to the strap connector;  
wherein each of the plurality of slots has a three-dimensional shape resembling a pie-shaped wedge and each of the plurality of ports is cylindrical;  

a first connector end portion sized to fit within the first slot; and a depressible tab extending orthogonally from the first connector end portion, the depressible tab sized to fit within the first port to pivotally couple the first self-adjusting strap fitment to the strap connector;  
wherein the first self-adjusting strap fitment comprises: 18P-18-016-U02-US a first connector end portion sized to fit within the first slot; a depressible tab extending orthogonally from the first connector end portion, the depressible tab sized to fit within the first port; and a loop portion formed in the first connector end portion, the loop portion engaged to a strap that is attachable directly or indirectly to a golf bag;  
 	wherein the first slot comprises: a first interior side wall; a second interior side wall; and a relative angle formed between the first interior side wall and the second interior side wall, the relative angle defining a range of rotational motion of the first self-adjusting strap fitment relative to the first port;  
wherein the first slot comprises: a first interior side wall; a second interior side wall; and a relative angle formed between the first interior side wall and the second interior side wall, the relative angle defining a range of rotational motion of the first self-adjusting strap fitment relative to the first port, wherein the range of rotational motion is between 0 degrees and 90 degrees; and
 	wherein the first slot comprises: a first interior side wall; a second interior side wall; and a relative angle formed between the first interior sidewall and the second interior side wall, the relative angle defining a range of rotational motion of the first self-adjusting strap fitment relative to the first port, wherein the range of rotational motion is between 0 degrees and 120 degrees.”

“A strap system for a golf bag, the strap system comprising: a strap connector comprising: a body portion; a first strap arm portion extending diagonally relative to the body portion, the first strap arm portion comprising a first longitudinal end portion and a second longitudinal end portion opposite the first longitudinal end portion; 19P-18-016-U02-USa second strap arm portion extending diagonally relative to the body portion, the second strap arm portion comprising a third longitudinal end portion and a fourth longitudinal end portion opposite the third longitudinal end portion; a plurality of slots comprising a first slot in the first longitudinal end portion, a second slot in the second longitudinal end portion, a third slot in the third longitudinal end portion, and a fourth slot in the fourth longitudinal end portion; and a plurality of ports comprising a first port extending orthogonally into the first slot, a second port extending orthogonally into the second slot, a third port extending orthogonally into the third slot, and a fourth port extending orthogonally into the fourth slot; and a plurality of self-adjusting strap fitments comprising a first self-adjusting strap fitment received in the first slot and pivotally coupled to the first port, a second self-adjusting strap fitment received in the second slot and pivotally coupled to the second port, a third self-adjusting strap fitment received in the third slot and pivotally coupled to the third port, a fourth self-adjusting strap fitment received in the fourth slot and pivotally coupled to the fourth port, wherein each of the plurality of self-adjusting strap fitments independently self-pivots relative to the strap connector, wherein each of the plurality of slots has a three-dimensional shape resembling a pie-shaped wedge and each of the plurality of ports is cylindrical;  
a first connector end portion sized to fit within the first slot; and a depressible tab extending orthogonally from the first connector end portion, the depressible tab sized to fit within the first port to pivotally couple the first self-adjusting strap fitment to the strap connector;  
wherein the first self-adjusting strap fitment comprises: a first connector end portion sized to fit within the first slot; a depressible tab extending orthogonally from the first connector end portion, the depressible tab sized to fit within the first port; and a loop portion formed in the first connector end portion, the loop portion engaged to a strap that is attachable directly or indirectly to a golf bag; 
 	wherein the first slot comprises: a first interior side wall; a second interior side wall; and 20P-18-016-U02-US a relative angle formed between the first interior side wall and the second interior side wall, the relative angle defining a range of rotational motion the first self-adjusting strap fitment relative to the first port;  
wherein the first slot comprises: a first interior side wall; a second interior side wall; and a relative angle formed between the first interior side wall and the second interior side wall, the relative angle defining a range of rotational motion of the first self-adjusting strap fitment relative to the first port, wherein the range of rotational motion is between 0 degrees and 90 degrees; and
wherein the first slot comprises: a first interior side wall; a second interior side wall; and a relative angle formed between the first interior side wall and the second interior side wall, the relative angle defining a range of rotational motion of the first self-adjusting strap fitment relative to the first port, wherein the range of rotational motion is between 0 degrees and 120 degrees.”  

“A strap system for a golf bag, the strap system comprising: a strap connector comprising: a body portion; a plurality of slots comprising a first slot in the body portion, a second slot in the body portion, a third slot in the body portion, and a fourth slot in the body portion; and a plurality of ports comprising a first port extending orthogonally into the first slot, a second port extending orthogonally into the second slot, a third port extending orthogonally into the third slot, and a fourth port extending orthogonally into the fourth slot; and a plurality of self-adjusting strap fitments comprising a first self-adjusting strap fitment received in the first slot and pivotally coupled to the first port, a second self-adjusting strap fitment received in the second slot and pivotally coupled to the second port, a third self-adjusting strap fitment received in the third slot and pivotally coupled to the third port, a fourth self-adjusting strap fitment received in the fourth slot and pivotally coupled to the fourth port, wherein each of the plurality of self-adjusting strap fitments independently self-pivots relative to the strap connector;  
wherein the first self-adjusting strap fitment comprises: a first connector end portion sized to fit within the first slot; and a depressible tab extending orthogonally from the first connector end portion, the depressible tab sized to fit within the first port to pivotally couple the first self-adjusting strap fitment to the strap connector;
wherein the first self-adjusting strap fitment comprises: a first connector end portion sized to fit within the first slot; a depressible tab extending orthogonally from the first connector end portion, the depressible tab sized to fit within the first port; and a loop portion formed in the first connector end portion, the loop portion engaged to a strap that is attachable directly or indirectly to a golf bag; and
an interior wall that restricts rotational freedom of the first self-adjusting strap fitment.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Publication Number 2013 / 0036535 A1) to Bergkvist teaches the strap connector (7) comprising: 
the body portion (i.e. Central Portion of (7) in Figure 1A); 
the first strap arm portion (i.e. Upper Left diagonally extending protrusion arm portion of (7) in Figure 1A) extending diagonally relative to the body portion (i.e. Central Portion of (7) in Figure 1A), the first strap arm portion (i.e. Upper Left diagonally extending protrusion arm portion of (7) in Figure 1A) comprising the first longitudinal end portion (i.e. Upper Left End Portion of (7) in Figures 1A, 1B & 1C) and the second longitudinal end portion (i.e. Lower Right End Portion of (7) in Figures 1A, 1B & 1C) opposite the first longitudinal end portion (i.e. Upper Left End Portion of (7) in Figures 1A, 1B & 1C);
the second strap arm portion (i.e. Upper Right diagonally extending protrusion arm portion of (7) in Figure 1A) extending diagonally relative to the body portion (i.e. Central Portion of (7) in Figure 1A), the second strap arm portion (i.e. Upper Right diagonally extending protrusion arm portion of (7) in Figure 1A) comprising the third longitudinal end portion (i.e. Upper Right End Portion of (7) in Figures 1A, 1B & 1C) and 
the plurality of slots (i.e. Plurality of Inlets) comprising the slot (i.e. Upper Left Inlet) in the first longitudinal end portion (i.e. Upper Left diagonally extending protrusion arm portion of (7) in Figure 1A), the second slot (i.e. Lower Right Inlet) in the second longitudinal end portion (i.e. Lower Right End Portion of (7) in Figures 1A, 1B & 1C), the third slot (i.e. Upper Right Inlet) in the third longitudinal end portion (i.e. Upper Right End Portion of (7) in Figures 1A, 1B & 1C), and the fourth slot (i.e. Lower Left Inlet) in the fourth longitudinal end portion (i.e. Lower Left End Portion of (7) in Figures 1A, 1B & 1C); and 
the plurality of strap fitments (8) comprising the first strap fitment (i.e. Upper Left (8) in Figure 1A) received in the first slot (i.e. Inlet) and, the second strap fitment (i.e. Lower Right (8) in Figure 1A) received in the second slot (i.e. Inlet) and, the third strap fitment (i.e. Upper Right (8) in Figure 1A) received in the third slot (i.e. Inlet) and, the fourth strap fitment (i.e. Lower Left (8) in Figure 1A) received in the fourth slot (i.e. Inlet) (See Figure 1A).
However, Bergkvist does not disclose the plurality of ports comprising the first port extending orthogonally into the first slot, the second port extending orthogonally into the second slot, the third port extending orthogonally into the third slot, and the fourth port extending orthogonally into the fourth slot; and 
the plurality of self-adjusting strap fitments comprising the first self-adjusting strap fitment pivotally coupled to the first port, the second plurality of self-adjusting strap fitments comprising the second self-adjusting strap fitment pivotally coupled to the second port; the third plurality of self-adjusting strap fitments comprising the third self-adjusting strap fitment pivotally coupled to the third port; the fourth plurality of self-adjusting strap fitments comprising the fourth self-adjusting strap fitment pivotally coupled to the fourth port, 
wherein each of the plurality of self-adjusting strap fitments independently self-pivots relative to the strap connector.  

(U.S. Patent Number 7,198,183 B2) to Yang teaches the first port (i.e. Upper Left (37) in Figures 3 & 4) at the first strap arm portion (i.e. Upper Left Portion of (33) in Figures 3 & 4); 
the second port (i.e. Upper Right (37) in Figures 3 & 4) at the second strap arm portion (i.e. Upper Right Portion of (33) in Figure 4); and 
the plurality of strap fitments (i.e. Left & Right (31) in Figures 3 & 4) coupled to the strap connector (33), 
wherein the first slot (i.e. Upper Left Slit Gap Opening of (33) in Figures 3 & 4) interfaces with the corresponding one of the first port (i.e. Upper Left (37) in Figures 3 & 4),
wherein the second slot (i.e. Upper Right Slit Gap Opening of (33) in Figures 3 & 4) interfaces with the corresponding one of the second port (i.e. Upper Right (37) in Figures 3 & 4), and 
or second slots (i.e. Upper Left & Right Slit Gap Opening of (33) in Figures 3 & 4) and is pivotally coupled to the corresponding port of the first or second port (i.e. Upper Left & Right (37) in Figures 3 & 4) (See Figures 2, 3, 4 & 5).
However, Yang does not disclose the third slot in the third longitudinal end portion, and the fourth slot in the fourth longitudinal end portion; and 
the third port extending orthogonally into the third slot, and the fourth port extending orthogonally into the fourth slot; and
the third self-adjusting strap fitment received in the third slot and pivotally coupled to the third port, the fourth self-adjusting strap fitment received in the fourth slot and pivotally coupled to the fourth port.

U.S. Patent Number 6,687,963 B1 to Chang discloses the strap connector (10) (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734      
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734